Citation Nr: 0634493	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right knee, to include entitlement 
to an evaluation in excess of 10 percent prior to April 2001.

2.  Entitlement to an increased evaluation for instability of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes of the left ankle with loose 
bodies.

4.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the left knee, to include entitlement 
to a compensable evaluation prior to January 2005.

5.  Entitlement to an initial evaluation in excess of 10 
percent for adjustment disorder with depressed mood as 
secondary to service-connected disabilities of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1977 to January 
1979.


FINDINGS OF FACT

1.  Traumatic arthritis of the right knee is manifested by 
symptoms in an unexceptional disability picture that are 
productive of limitation of motion with pain.

2.  Instability of the right knee is manifested by symptoms 
in an unexceptional disability picture that are productive of 
moderate ligament laxity.

3.  Degenerative changes of the left ankle with loose bodies 
are manifested by symptoms in an unexceptional disability 
picture that are productive of motion with pain.

4.  Service-connected limitation of motion of the left knee 
disability is manifested by symptoms in an unexceptional 
disability picture that are productive of noncompensable 
limitation of motion and arthritis.

5.  The veteran's adjustment disorder with depressed mood is 
manifested by symptoms in an unexceptional disability picture 
that are productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the right knee from April 2001, or 
in excess of 10 percent prior to April 2001, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006).

2.  The criteria for a 20 percent, but not greater, rating 
for instability of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative changes of the left ankle with loose bodies 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion of the left knee from January 2005, 
or for a compensable rating prior to January 2005, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).

5.  The criteria for a 30 percent, but not higher, evaluation 
for adjustment disorder with depressed mood have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
the veteran has been advised on multiple occasions of the 
evidence needed to substantiate his claims for increased 
ratings.

First, a July 2003 letter advised the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a psychiatric disability as secondary to his service-
connected orthopedic disabilities, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A May 2004 letter then advised the veteran of the evidence 
necessary to substantiate his claims for increased ratings 
for his orthopedic disabilities, and the respective 
obligations of the VA and the veteran in obtaining that 
evidence.  Id.  

A subsequent letter from the regional office (RO) also 
advised the veteran of the bases for assigning ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although the July 2003 and May 2004 VCAA notice letters did 
not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claims.

Finally, to the extent (and only to this extent) that the 
Board has granted a 20 percent rating for instability of the 
right knee and a 30 percent rating for his adjustment 
disorder with depressed mood, any failure to develop these 
claims under the VCAA cannot be considered prejudicial to the 
veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

II.  Arthritis of the Right Knee, Instability of the Right 
Knee, Degenerative Changes of the Left Ankle, and Limitation 
of Motion of the Left Knee

Background

The history of the subject disabilities shows that service 
connection for instability of the right knee was originally 
granted by a July 1979 rating action, at which time a 20 
percent rating was assigned, effective from January 1979.  
Thereafter, an April 1982 rating action reduced the rating 
for this disability to 10 percent, effective from July 1982.  

In September 1998, the veteran filed a claim seeking an 
increase for his right knee disability and secondary service 
connection for a left ankle condition.

VA outpatient records for the period of April 1998 to August 
1999 reflect that in April 1998, the veteran's complaints 
included pain and stiffness reportedly related to torn 
ligaments in the right knee.  In May 1998, the veteran 
complained of right knee pain for the previous 20 years and 
that the pain was now getting worse.  X-rays were noted to 
indicate degenerative arthritis.  In June 1998, the veteran 
noted his history of sustaining torn right knee ligaments 
during service.  His pain had reportedly become worse lately.  

July 1998 magnetic resonance imaging (MRI) of the right lower 
extremity was interpreted to reveal degeneration of the body 
of the medial meniscus, degenerative arthritis with narrowing 
of the medial joint compartment, chondromalacia of the 
patella, tear of the superior attachment of the posterior 
cruciate ligament, and moderate joint effusion.

In September 1998, there was an impression of chronic 
anterior cruciate ligament (ACL)/posterior cruciate ligament 
(PCL) tear of the right knee and possible early degenerative 
joint disease.  

In October 1998, the veteran complained of chronic left ankle 
pain that had increased over the previous week.  There was an 
assessment of left ankle pain and probable bursitis.  
November 1998 VA X-rays of the left ankle revealed a loose 
fragment in the joint space.  

In January 1999, the veteran complained of right knee and 
left ankle pain.  Examination of the left ankle revealed mild 
swelling but full range of motion of all movements.  The 
impression was left ankle pain.  In February 1999, 
examination revealed mild edema of the left ankle and 
tenderness of the left ankle and right knee.  In March 1999, 
the veteran's past medical history was noted to include torn 
right knee ligaments in 1997.  March 1999 MRI of the left 
lower extremity revealed probable degenerative changes in the 
talonavicular and posterior subtalar joint.

In April 1999, plantar flexion of the left ankle was to 45 
degrees and dorsiflexion was to -10 degrees.  The assessment 
was pain in the left ankle, decreased range of motion of 
bilateral dorsiflexion, decreased strength left ankle, and 
tenderness to palpation left ankle.  Later in April 1999, the 
veteran was fitted with a brace for the right knee.  It was 
also noted that the veteran may need surgical debridement of 
the left ankle.  In May 1999, the veteran reported some 
decrease in left ankle pain and that the veteran was using 
arch supports.  Examination of the right knee revealed a 
positive drawer sign for the anterior and posterior cruciate 
ligaments and medial and lateral laxity.  The left ankle had 
full range of motion and the assessment included right 
ACL/PCL tear and left ankle osteoarthritis.  

In June 1999, the veteran reported right knee instability and 
pain since 1978.  He described the pain as 7 out of 10, with 
constant ache that was occasionally sharp in the medial 
aspect of the right knee.  He also experienced buckling of 
the knee.  Active range of flexion of the right knee was from 
4 to 110 degrees on the right and 0 (zero) to 115 on the 
left.  Active knee extension on the right was to -4 and on 
the left, 0 (zero).  At the end of June 1999, the veteran 
again complained of left ankle pain that prevented him from 
being able to walk down stairs.  The assessment included 
degenerative ankle changes (mortise), and the plan was to 
have the veteran fitted with ankle braces.

In July 1999, the veteran continued to complain of right knee 
and left ankle pain.  Objectively, there was gait limping and 
the veteran was wearing a right knee brace.  There was 
tenderness over the medial aspect of the right knee with full 
range of motion, but mild swelling over the lateral aspect of 
the knee.  The left ankle was noted to exhibit some deformity 
with limited range of motion and flat feet.  The assessment 
included status post internal derangement of the right knee, 
chronic, and degenerative joint disease (DJD) of the left 
ankle.  In August 1999, it was noted that the veteran had 
been treated since March 1999 for a right ACL/PCL tear and 
left ankle DJD and that he had shown minimal improvement with 
inconsistency in therapy attendance and home exercise 
program.  At the end of the month, examination revealed 
decreased range of motion of the left ankle with swelling.  
There was full range of motion of the right knee and an 
assessment of left ankle arthritis and right knee 
osteoarthritis.  

VA joints examination in August 1999 revealed that the 
veteran wore a right knee brace and used an ankle brace 
bilaterally.  He also reported locking with prolonged sitting 
and periodic giving way.  Examination of the right knee 
revealed pain at the end of flexion.  Pain in the left ankle 
also occurred at the end of movement.  Other evidence of 
painful motion included edema and mild effusion of the left 
ankle and right knee, 10 to 15 degrees of mediolateral 
instability of the right knee and mild posterior instability, 
and weakness of the retropatellar and medial aspect of the 
right knee and all around the left ankle.  It was also noted 
that the veteran walked with an antalgic gait and that 
squatting was limited.  The range of motion of the right knee 
was to 124 degrees and the left, 132 degrees.  Patellar 
grinding was present on the right knee, with pain under the 
patella or extension from 30 degrees flexion.  Dorsiflexion 
of the left ankle was -10 degrees, plantar flexion was to 24 
degrees, and supination and pronation were at 5 degrees.

Magnetic resonance imaging (MRI) of the left ankle in March 
1999 was noted to reveal mild DJD in the talonavicular joint 
with subcondyle sclerosis and at the posterior subtalar 
joint.  X-rays of the left ankle dated October 1998 revealed 
several loose fragments in the joint space.  X-rays of the 
right ankle in April 1998 indicated degenerative arthritis 
and MRI of the right knee dated in June 1998 reported chronic 
tear of the posterior cruciate ligament and degeneration of 
the body of the medial meniscus, degenerative arthritis of 
the medial joint compartment and chondromalacia patellae with 
mild joint effusion.  X-rays of the right knee in August 1999 
reported slight disalignment of the femoro-tibial joint.  The 
overall diagnosis included trauma of the right knee, residual 
old post cruciate ligament and tear trauma on the medial 
meniscus, DJD of the medial compartment of the right knee 
secondary to trauma, and right knee chondromalacia patellae.

In September 1999, the veteran had a steroid injection in his 
left ankle but reported no improvement.  Objectively, there 
was swelling in the left ankle and range of motion was 
limited due to pain, but there was full range of motion in 
the right knee.  The assessment was left ankle, right knee 
post injury without improvement.  

In October 1999, examination of the left ankle revealed full 
range of motion, with edema and tenderness.  

At the end of November 1999, the veteran reported increased 
left ankle pain and that he was scheduled for left ankle 
surgery in January 2000.  Active dorsiflexion of the left 
ankle was 10 degrees and passive was -5 degrees.  Active 
plantar flexion was full bilaterally.  

A private X-ray from February 2000 revealed no fracture, 
dislocation, degenerative changes or joint effusion.  The 
impression was normal right knee.  

A February 2000 private MRI of the right knee was interpreted 
to reveal normal menisci and anterior cruciate ligament but a 
tear of the posterior cruciate ligament at its femoral 
attachment, soft tissue edema, and a minimal amount of joint 
effusion.

A private medical statement from Dr. Kassapiuis, dated in 
March 2000, notes that the veteran had bilateral moderate 
knee arthritis and moderate left ankle arthritis.  He also 
noted that the veteran had chronic complaints of bilateral 
knee pain with effusions and left ankle pain.  These 
conditions were found to represent a moderate partial 
permanent disability.  It was requested that the veteran's 
employer provide limited use duty entailing no climbing, 
heavy carrying (15 pounds), standing, or walking (15 
minutes).  

A March 2000 VA MRI of the right knee was interpreted to 
reveal discontinuity of the medial collateral ligament (MCL) 
at the tibial insertion consistent with tear, degenerative 
changes with chondromalacia of the retropatellar cartilage, 
and a posterior cruciate ligament tear.  

Employer records for the period of March to June 2000 reflect 
that the veteran was receiving regular treatment as a result 
of an injury to the right knee sustained at work on February 
29, 2000.  The diagnosis was internal derangement of the 
right knee.

An April 2000 VA treatment record reflects that the veteran 
complained of left ankle and right knee pain exacerbated by a 
recent fall at work.  Passive right knee flexion was to 105 
degrees with increased pain at end of range.  Passive flexion 
in the left knee was to 115 degrees.  The assessment was that 
the veteran had a right medical collateral tear/knee DJD, 
knee instability, decreased strength, and decreased range of 
motion with no significant change in symptoms.  

A May 2000 private MRI of the right knee was interpreted to 
reveal extensive effusion with what appeared to be an oblique 
tear of the posterior horn of the lateral meniscus.  Edema 
and/or partial tear of the medial collateral ligament was 
also observed.  

A May 2000 private medical statement from Dr. Ross reflects 
an impression of tricompartmental moderate osteoarthritis of 
the right knee.

A June 2000 VA treatment record indicates that recent MRI 
showed old PCL and MCL tear and some DJD changes.  Right knee 
range of motion was from 0 (zero) to 95 degrees and there was 
full range of motion in the left ankle.  

A July 2000 private operative report reflects that the 
veteran underwent surgery for torn medial collateral 
ligament, right knee, with torn lateral meniscus.  The 
surgery consisted of arthroscopy, partial lateral 
meniscectomy, synovectomy of the right knee.

Employer records from August 2000 reflect that the veteran 
was still found unable to return to work due to his right 
knee disability.

A September 2000 private progress note from Dr. Ross reflects 
that the veteran was walking with an antalgic gait and that 
his left ankle was markedly swollen and painful.  

A September 2000 VA treatment record reflects that the left 
ankle was swollen and slightly deformed.  The assessment was 
chronic osteoarthritis of the left ankle.

Employer records from October 2000 reflect that the veteran 
was able to return to full duty.

A November 2000 private medical statement from Dr. Ross 
reflects that the veteran had received treatments in his 
office on a regular basis for his right knee problems and 
that he remained totally disabled since February 29, 2000.

At the veteran's personal hearing in November 2000, the 
veteran testified that he had had only one surgical procedure 
on his right knee (transcript (T.) at p. 3).  He had been 
told that he would likely need a knee replacement (T. at p. 
3).  His knee problems interfered with many daily activities 
(T. at p. 5).  He also noted that it would sometimes buckle 
on him (T. at p. 5).  

VA joints examination in April 2001 revealed that the veteran 
complained that his right knee pain had increased since his 
previous VA examination in August 1999 and that his knees 
gave out when walking long distance.  He could not walk on 
steps and the right knee locked when he climbed stairs.  The 
left ankle also was painful with prolonged walking.  
Following treatment for a work-related knee injury in July 
2000, the veteran returned to work in December 2000.  The 
veteran used a cane, left knee brace, and left ankle brace.  

Examination of the right knee revealed severe pain from 40 
degrees of flexion of the right knee and during extension 
from flexion.  There was also pain in the left ankle and 
right ankle during all range of motion on the dorsal aspect.  
There was also pain, mild weakness in the right knee and left 
ankle.  There was objective evidence of painful edema and 
motion of the right ankle.  Mild instability was noted with 
10 degrees of lateral movement, and there was marked 
tenderness on the medial aspect of the right knee and 
posteromedial aspect of the knee.  Gait was limited with 
marked antalgic gait on the right lower extremity with 
minimal weight bearing on the right lower extremity with 
cane.  

Right knee flexion was to 50 degrees, and extension was to 0 
(zero) degrees.  Left knee flexion was to 140 degrees, and 
extension, 0 (zero), and there was 10 degree instability on 
the lateral adduction in the right knee and 0 (zero) in the 
medial direction.  There was a mild posterior drawer sign.  
Right ankle dorsiflexion was 10 degrees and left, -10 
degrees.  Plantar flexion on the right was 44 degrees 
compared with 22 on the left.  

The diagnosis was trauma to the right knee in 1977, service 
connected and February 2000, nonservice connected, 
arthroscopic surgery of the right knee done July 2000, 
tricompartment moderate osteoarthritis of the right knee, 
medial collateral ligament and posterior collateral ligament 
tear in the right knee with effusion, post-traumatic, and 
right ankle degenerative changes, post-traumatic.  The 
examiner commented that there had been some deterioration in 
the pain level and range of motion of the right knee since 
the veteran's last examination in 1999.  The right knee 
flexion deteriorated from 124 degrees to 50 degrees.  It was 
also noted that the veteran gave a history of severe pain 
with 10 degree lateral instability, which was considered to 
be mild by the examiner, both lateral and posterior.  The 
examiner also commented that there had been a mild 
degeneration increase in the medial compartment 
radiologically since 1999.

June 2001 VA joints examination revealed the veteran's 
history of both right knee and left ankle pain.  It was noted 
that the veteran had an unstable right knee and that he could 
not bend the right knee.  It was also noted that the right 
knee locked and sometimes gave way.  The examiner also noted 
marked laxity of the medial collateral ligament and moderate 
laxity of the lateral ligament of the right knee.  As far as 
the ankle was concerned, there was swelling and pain since 
1985 that was worse with walking.  Examination revealed left 
ankle pain during range of motion in all directions at the 
end stage and no pain in the right ankle.  Right knee pain 
started from 50 degrees of flexion and left knee mild pain at 
130 degrees.  There was objective evidence of painful motion, 
edema, and effusion, and on the right knee, there was a 10 
degree medial laxity.  There was also tenderness in the right 
knee on the medial surface and all around the left ankle.  
The gait was antalgic, more on the right lower extremity.  

Active left ankle dorsiflexion was -30 degrees, and passive -
20 degrees with pain.  Plantar flexion was 20 degrees.  The 
diagnosis was right knee trauma, service connected in 1978, 
with medial cruciate ligament and lateral meniscal tear, 
chronic chondromalacia patellae, re-trauma of the right knee, 
nonservice connected on February 2000 with posterior cruciate 
ligament tear, status post surgery of the right knee in July 
2000, residual moderate degenerative changes in the right 
knee, post-traumatic, internal derangement with 
chondromalacia, and mild degenerative changes in the left 
ankle with loose bodies.  The examiner commented that the 
left ankle was swollen, tender, marked on the medial surface, 
but the range of motion was limited in all directions.  
Actively, dorsiflexion was to -30 degrees, but passively, -10 
degrees.  Supination and pronation were also limited by pain.  
The examiner commented that at present, disability in the 
left knee was negligible, but that there were moderate 
degenerative changes in the left ankle with more pain and 
swelling.

In April 2002, the veteran complained of constant pain in the 
right knee, left knee, and left foot.  The assessment was 
osteoarthritis in the right knee, left ankle/foot, and 
patellofemoral syndrome bilaterally.  

VA treatment records from July 2002 reflect that the veteran 
complained of a swollen left ankle.  X-rays revealed 
swelling, no acute fracture or dislocation, small density 
overlying the ankle mortise that was found to represent a 
loose body and additional small bony densities adjacent to 
the inferior aspect of the medial malleolus thought to be 
likely due to old trauma, and osteopenia.  The assessment 
included DJD of the left ankle and hyperhydrosis.

VA examination in April 2003 revealed that the veteran 
continued to use a cane, and left ankle and right knee brace.  
There was pain at the end of flexion in both knees and pain 
of the left ankle in all movement.  Pain in the left knee 
increased from 3 to 8 on repeated movement and the veteran 
could not due any movement of the left ankle due to pain.  
There was some weakened movement with increased pain.  The 
range of motion was diminished 10 degrees after repeated 
movement of the left knee.  The gait was antalgic.  Objective 
evidence of painful motion was noted as edema, effusion, mild 
weakness, and tenderness.  There was mild ankylosis in the 
let ankle with swelling.  

Right knee flexion was to 80 degrees and extension was 0 
(zero).  Left knee active flexion was to 70 degrees, and 
passively, 90 degrees.  Extension was also 0 (zero).  Left 
ankle dorsiflexion was -20 degrees to neutral and plantar 
flexion was to 30 degrees.  X-rays of the left knee in May 
2002 were negative.  The diagnosis was post-traumatic MCL and 
PCL tear in the right knee, service connected and also 
nonservice connected in 2000 by history, post-traumatic 
degenerative changes of the right knee, patellofemoral pain 
of the left knee with synovitis, and left ankle post 
traumatic arthritis with loose bodies and effusion.

VA treatment records from December 2004 reflect that the 
veteran's complaints included periodic left knee pain.  He 
also asserted that the knee would give way.  

In January 2005, the veteran again complained of left knee 
pain, which was mostly medial and worse with deep knee bends.  
The range of motion of the left knee was to 110 degrees with 
pain at the limits of flexion.  The assessment was left knee 
pain, with possible medial compartment osteoarthritis versus 
meniscal pathology.  

VA examination in June 2005 revealed that there was pain in 
both knees at the end of flexion.  There was also pain in the 
left ankle at the end of all movement.  Pain decreased the 
ranges in the knees and ankles by 10 degrees.  There was no 
ankylosis.  Right knee flexion was to 110 degrees and the 
left knee was to 90 degrees.  Extension was full bilaterally.  
Ankle range of motion on the left revealed dorsiflexion to 10 
degrees and plantar flexion to 38 degrees.  VA X-rays in 
February 2005 revealed degenerative changes of the posterior 
patella.  The diagnoses included right knee patellofemoral 
pain, service connected with traumatic posterior cruciate 
ligament tear, nonservice connected, left knee chondromalacia 
patellae, and left ankle degenerative changes with the 
presence of loose bodies.

VA treatment records from September 2005 reflect that the 
veteran continued to complain of left knee and ankle pain.  
Examination did not reveal any left knee laxity and mild 
tenderness in the lateral aspect of the knee.  In October 
2005, it was noted that X-rays revealed findings consistent 
with mild DJD.  October MRI of the left knee was interpreted 
to reveal no evidence of meniscal pathology, no tendon or 
ligament pathology, no full thickness cartilage defects, no 
joint effusion, and mild osseous degenerative disease with 
some mild squaring of the condyles, tiny spurring from the 
patella, and some mild spurring at the tibial spines.

At a hearing before the Board in September 2006, the veteran 
testified to increasing discomfort as to all of his service-
connected orthopedic disabilities.

Rating Criteria and Analysis

A.  Right Knee Arthritis

The Board has carefully reviewed the record with respect to 
this disability and initially notes that it is currently 
rated as 20 percent, effective from April 2001.  Prior to 
that date, this disability was rated as 10 percent disabling, 
and the rating for this period is also subject to current 
appellate review.  

In turning to the period prior to April 2001, the Board first 
notes that arthritis is rated based on limitation of motion 
of the affected joint.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5003, 5010 (2006).  In addition, limitation motion of the 
legs is governed by 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2006), and in order to warrant a rating in excess of 10 
percent for this disability prior to April 2001, it would be 
necessary to find evidence of flexion limited to 30 degrees 
or less, or extension limited to greater than 10 degrees.  As 
there is no such evidence of such limitation prior to April 
2001, a rating in excess of 10 percent prior to that date is 
not warranted.  In addition, since the findings at this time 
did not reveal compensable limitation of motion, and thus 
pain was already considered in the existing 10 percent 
rating, pain has already been contemplated in the current 
rating and may not by itself be used to justify an even 
higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

The Board also does not find that a rating in excess of 20 
percent is warranted for right knee arthritis for the period 
after April 2001.  More specifically, at worst, April 2001 
examination revealed flexion to be limited to 40 degrees and 
this limitation is actually 10 degrees less than the 
limitation of 30 degrees required under the applicable rating 
criteria for a 20 percent rating.  Presumably, the RO 
considered the veteran's pain in concluding that the veteran 
was entitled to the next higher rating, i.e., there was some 
uncompensated motion loss that was not compensated by a 10 
percent rating.  However, since there is no evidence that the 
veteran has had flexion limited by less than 30 degrees, the 
Board finds that there is no basis for it to be able to 
assign a 30 percent or higher rating based on the veteran's 
pain.

Thus, based on all of the foregoing, the Board finds that a 
preponderance of the evidence is against a rating for right 
knee arthritis in excess of 10 percent prior to April 2001 or 
in excess of 20 percent after April 2001.

B.  Instability of the Right Knee

As for the veteran's right knee instability, the Board notes 
that a 10 percent rating has been assigned for this 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006), for the entire period that is the subject of the 
appeal.  Diagnostic Code 5257 provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent for moderate, and a 30 percent for 
severe.  

In this regard, the Board has carefully reviewed the clinical 
and examination evidence, which is quite voluminous.  The 
Board notes in doing so that the veteran was involved in a 
February 2000 work-related injury which clearly exacerbated 
his right knee complaints.  

However, it is also clear that prior to his February 2000 
accident, the record reflects that the veteran had 
experienced increased right knee discomfort and there were 
already diagnoses of instability and ligament tear, although 
characterized by the VA examiner as mild.  For example, in 
August 1999, it was noted that the veteran had been treated 
since March 1999 for a right ACL/PCL tear.  It was also noted 
at that time that the veteran had been wearing a knee brace 
and reported episodes of giving way.  The Board also notes 
that despite the references to the veteran's instability as 
mild, the same examiner also referred to the veteran's 
ligament problem in June 2001 as manifested by marked laxity 
of the medial collateral ligament and moderate laxity of the 
lateral ligament of the right knee.  

Accordingly, based on all of the foregoing, the Board will 
give the veteran the benefit of the doubt, and conclude that 
the instability of the veteran's right knee during the period 
in question warrants a 20 percent rating for moderate 
recurrent subluxation or lateral instability.  The totality 
of the evidence does not, however, demonstrate the kind of 
consistent findings of laxity that would warrant the highest 
rating under Diagnostic Code 5257 for severe impairment.

C.  Degenerative Changes of the Left Ankle

With the current rating of 20 percent, the Board first notes 
that the veteran is already in possession of the highest 
rating for limitation of motion of the ankle provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  In addition, 
since the veteran is already in possession of the highest 
rating for limitation of motion of the affected joint, the 
Board is precluded from assigning an even higher rating for 
pain pursuant to Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board would also note that while it has 
considered assigning a rating for left ankle ankylosis, the 
record only contains one diagnosis of ankylosis and that 
characterized the ankylosis as mild.  Thus, the Board finds 
that a higher rating is not available for left ankle 
ankylosis under Diagnostic Code 5270.

Thus, the Board does not find that there is any basis to 
award a higher schedular rating for his disability.  
Entitlement to a higher rating for this disability on an 
extraschedular basis will be discussed in conjunction with 
all of the veteran's disabilities on appeal more fully below.

D.  Left Knee Limitation of Motion

The Board observes that the rating for this disability was 
increased from 0 (zero) to 10 percent effective from January 
2005 based on recent results evidencing limitation of flexion 
of the left leg.  The Board does not find that a higher 
rating is warranted either before or after January 2005.

More specifically, prior to January 2005, there is simply no 
evidence of compensable limitation of motion, and to the 
extent there was some limitation of motion, there was no 
diagnosis of arthritis based on X-ray findings that would 
permit the assignment of a 10 percent rating for this period 
under Diagnostic Codes 5003, 5010.  Thus, a compensable 
rating for the veteran's left knee is not warranted prior to 
January 2005.

As for the period after January 2005, the Board is still 
unable to locate evidence of compensable limitation of motion 
that would warrant a compensable rating, much less a rating 
in excess of the current 10 percent.  Thus, the current 10 
percent rating would have to be based on some limitation of 
motion together with the recent diagnosis of arthritis of the 
left knee in January/February 2005, and the preponderance of 
the evidence would be against a higher rating.  

The Board further notes that while the veteran has now 
complained of giving way in the left knee, there are no 
objective findings that confirm laxity or subluxation of the 
left knee joint, and thus, a separate compensable rating for 
left knee instability is also not warranted.

III.  Adjustment Disorder

Background

VA records from September 1998 reflect that the veteran 
reported minor depression.

VA records from December 2001 note the veteran's complains of 
depression for five years.  The veteran was referred to the 
mood assessment clinic.

VA treatment records from October 2003 reflect that the 
veteran was self referred for depression.  He reported 
difficulty with sleep, anxiousness, decreased concentration, 
fluctuation in energy level, mood irritability, loss of 
interest, decreased libido, and feelings of guilt.  He also 
would hear his name being called and admitted to passive 
suicidal ideation.  He thought he had been depressed since 
1998 but was resistant to getting any help.  Mental status 
examination revealed complaints of mood irritability and loss 
of temper.  Thought process was noted to be logical and goal 
oriented.  The Axis I diagnosis was major depression, rule 
out bipolar II, and cocaine dependence in remission.  His 
last global assessment of functioning (GAF) scale score was 
55.  

VA mental disorders examination in October 2003 revealed that 
the veteran reported depressive symptoms which were partially 
related to his knee and ankle injuries.  As a result of being 
unable to participate in certain activities because of his 
knee, he had become depressed, and had also occasionally 
heard voices telling him abusive things about himself.  His 
depression had also reportedly made him more irritable and 
difficult to get along with.  He also noted a decrease in 
concentration.  Objective examination revealed that the 
veteran's mood was somewhat incongruous with the notion of 
persistent depression.  His affect was slightly elated and 
response and his reaction time were normal to increased, and 
it appeared to the examiner that the veteran was experiencing 
an affective disorder that involved more than just depressive 
mood.  There were no signs of psychotic symptoms other than 
the reported hallucinations, and the examiner noted that the 
veteran had a difficult time describing the frequency or 
severity of those reported symptoms.  The Axis I diagnosis 
was adjustment disorder with depressed mood, depression, not 
otherwise specified.  The veteran was assigned a current GAF 
of 75.  

VA treatment records for the period of November 2003 to 
December 2004 reflect that in November 2003, the veteran 
reported that he had been depressed the previous few months.  
Mental status examination revealed an angry mood and that 
affect was mood congruent.  The Axis I diagnosis was rule out 
major depression, rule out bipolar II, and cocaine dependence 
in remission.  The veteran was assigned a GAF of 55.  In 
January 2004, the veteran stated that he had found it 
difficult to enjoy much of anything in the past few months.  
The veteran was again assigned a GAF of 55.  In June 2004, 
the Axis I diagnosis was major depression and the GAF was 55.  
In August 2004, it was indicated that the veteran had mild 
ongoing complaints of mild stress, depression, and 
irritability.  The last GAF score was noted to be 55.  In 
October 2004, the veteran was again assigned a GAF of 55.

Private psychological evaluation records from December 2004 
reflect that the veteran received counseling in the middle of 
the month due to an accidental fatality that occurred while 
the veteran was operating a train.  He attributed significant 
stress to this incident, including irritability, fatigue, 
moodiness and depression, and also reported problems with 
motivation, nightmares, insomnia, anxiety and flashbacks.  
The diagnosis was acute stress disorder.  A GAF of 65 was 
assigned.  Another evaluation two weeks later also focused 
primarily on the veteran's symptoms related to his 
involvement in the accident earlier that month.

VA treatment records from February 2005 reflect that the 
veteran was being treated for noncombat related post-
traumatic stress disorder (PTSD) and depression.  The veteran 
related that he was having a recurrent nightmare related to 
the train accident he had been involved with in December 
2004.  

VA mental disorders examination in June 2005 revealed that 
the veteran again noted his periodic hallucination regarding 
someone calling his name.  The veteran indicated that he had 
panic attacks, but that these were related to times when he 
had run out of money.  Mood was expansive and affect was 
full.  Although his affect was not found to be consistent 
with depression, the examiner noted that the veteran 
maintained that he was depressed as a result of his 
orthopedic injuries which had significantly impacted his 
ability to do a lot of things that he formerly liked to do.  
He insisted that he was currently depressed and was putting 
on a "false face."  He also claimed that his sleep was poor 
due to pain.  The Axis I diagnosis was adjustment disorder 
with depressed mood, PTSD secondary to train accident, and 
cocaine abuse in full remission.  A GAF of 55 was assigned 
due to PTSD and a 75 was assigned due to his adjustment 
disorder.

At his hearing before the Board in September 2006, the 
veteran testified that his orthopedic disabilities had put a 
strain on his previous relationship (T. at p. 18).  His 
orthopedic disabilities had also adversely affected his 
social life (T. at p. 19).

Rating Criteria and Analysis

The veteran's service-connected adjustment with depressed 
mood has been evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411, under the "new" 
criteria for neuropsychiatric disabilities which took effect 
on November 7, 1996.  As the subject claim was filed in March 
2002, the evaluation of the veteran's adjustment disorder 
with depressed mood will be based on consideration of only 
the "new" criteria.  

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9440, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9440, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9440, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9440, effective November 
7, 1996.

The Board first notes that following VA examination in 
October 2003, the examiner assigned a GAF of 75, and that 
similarly, following further VA examination in June 2005, 
that examiner assigned a GAF score of 55 for nonservice-
connected PTSD and 75 for the veteran's service-connected 
adjustment disorder.  

However, it is clear from VA clinical treatment records from 
October 2003 that the veteran reported difficulty with his 
sleep, anxiousness, decreased concentration, fluctuation in 
energy level, mood irritability, loss of interest, decreased 
libido, and feelings of guilt, with mental status examination 
revealing complaints of mood irritability and loss of temper, 
and the assignment of a GAF of 55.  In addition, clinical 
records for the one year period prior to the veteran's 
December 2004 train accident reflect that the veteran 
consistently suffered from depression, anger, and 
irritability related to his adjustment disorder, for which he 
was regularly assigned a GAF of 55.  

Therefore, in evaluating whether the veteran's adjustment 
disorder meets the criteria for the next higher rating of 30 
percent, although VA examination in October 2003 and June 
2005 determined that veteran's symptoms were consistent with 
a GAF of 75, because VA clinical records consistently reflect 
symptoms that were found to be consistent with a GAF of 55, 
the Board will give the veteran the benefit of the doubt, and 
find that the veteran's depression, anger, irritability, and 
problems with sleep are sufficiently consistent with the next 
higher rating criteria to warrant a 30 percent evaluation 
under the "new" criteria.  38 C.F.R. §§ 4.7, Diagnostic 
Code 4.130 (2006).

The Board does not, however, find that the veteran's symptoms 
are consistent with the type of impaired thinking, judgment, 
and motivation required for a 50 percent evaluation, and 
clearly, the evidence does not demonstrate deficiencies in 
most areas or total social and industrial impairment for even 
higher ratings under the applicable rating criteria.  
Although the veteran has noted difficulty with maintaining 
relationships and apparently continues to take medication for 
depression, the veteran has demonstrated few, if any, of the 
remaining criteria necessary for a 70 percent evaluation.

For a 100 percent rating, the "new" criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.

IV.  Extraschedular Consideration

The Board cannot conclude that the symptoms associated with 
any of these disabilities, by themselves, are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2006).  The record does not reflect any recent or 
frequent hospital care in connection with any of the subject 
disabilities, and the Board finds that any interference in 
the veteran's employment is not beyond the average impairment 
of earning capacity contemplated by the regular rating 
criteria.  Consequently, a higher rating for any of the 
subject disabilities on an extraschedular basis is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right knee from April 2001, or in 
excess of 10 percent prior to April 2001, is denied.

Entitlement to a 20 percent, but not greater, rating for 
instability of the right knee is granted.

Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the left ankle with loose bodies is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the left knee from January 2005, or 
for a compensable rating prior to January 2005, is denied.

Entitlement to a 30 percent, but not greater, rating for 
adjustment disorder with depressed mood is granted.




____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


